DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application has PRO of 62967173 filed 01/29/2020.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 08/24/2021, 12/01/2021, 02/02/2022, and 08/24/2022 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 14 and 15, a compound and a liquid composition, in the reply filed on 11/02/2022 is acknowledged.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2022.



Status of the Claims
Claims 1-15 are pending in this instant application, of which claims 7-13 are withdrawn at this time as being drawn to non-elected group/invention. 
	Claims 1-6, 14 and 15 are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 14 and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinzman (WO 97/31889).
Regarding claims 1-2 and 14-15, Heinzmann teaches a liquid composition containing water and a cationic ester surfactant, wherein the cationic ester surfactant comprises at least one ester (i.e., -COO-) linkage and at least one cationically charged group characterized in that said ester linkage is separated from said cationically charged group by a spacer group consisting of a chain comprising at least 3 carbon atoms, more preferably from 3 to 5 carbon atoms (Abstract; page 2, 5th paragraph; pages 3-6; pages 13-14 and 37). Heinzmann teaches the preferred cationic ester surfactants are those having formula:

    PNG
    media_image1.png
    194
    469
    media_image1.png
    Greyscale
,
wherein R1 is C11-C19 linear chain, preferably C11 alkyl chain; X is COO; R2, R3 and R4 are independently CH3; M is chloride, bromide or iodide, and m is from 3 to 8, preferably 3 to 5 (pages 3-6).
It would have been obvious to select a cationic ester surfactant with R1 being C11 alkyl chain, X being COO, R2-R4 being independently CH3, M is chloride, bromide or iodide, and m being 5 as the species from the subgenus formula of Heinzmann, and produce the claimed compound/surfactant. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because as discussed above, Heinzmann indicated that the preferred cationic ester surfactants are those having formula:

    PNG
    media_image1.png
    194
    469
    media_image1.png
    Greyscale
,
wherein R1 is C11-C19 linear chain, preferably C11 alkyl chain; X is COO; R2, R3 and R4 are independently CH3; M is chloride, bromide or iodide, and m is from 3 to 8, preferably 3 to 5, which encompassed a small subgenus containing less than a handful of cationic ester surfactant. Furthermore, the claimed compound/surfactant would have been obvious in view of Heinzmann, as the cationic ester surfactants disclosed in Heinzmann are very close in structure to the claimed compound, in that it has the same core structure as the claimed compound in which there is a -COO- linkage and cationic charged group (trimethyl ammonium group) where the -COO- is separated from said cationically charged group by a spacer group having a chain alkyl group containing 3-5 carbon atoms. Additionally, Heinzman’s compounds serves the same function/use as the claimed invention, which is a surfactant. Given that the subgenus of cationic ester surfactants disclosed in Heinzman is so small that when considered in light of the totality of the circumstance, it would anticipate the claimed species, as one skilled in the art would have envisage each member of the subgenus of Heinzmann and per MPEP §2144.08 (II)(4) (a)-(d), "[w]hen chemical compounds have ‘very close’ structural similarities and similar utilities, without more a prima facie case may be made."). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Lintner, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972).
Regarding claims 3-6, as discussed above, Heinzmann teaches a cationic ester surfactant that have very close structural similarities and similar utility as a surfactant, where the subgenus of Heinzmann encompassed the claimed compound, and thus, properties of CMC, plateau value of a minimum surface tension and the surface tensions in water as recited in claims 3-6, respectively, would have been implicit in the cationic ester surfactant of Heinzmann because when the structure recited in Heinzmann is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP §2112.01 (I).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17196856 (reference application) in view of WO 97/31889. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in copending application ‘856 significantly overlap with the subject matter of the instant claims i.e., a formulation containing 
    PNG
    media_image2.png
    80
    419
    media_image2.png
    Greyscale

It would have been obvious include detergent, soap or solvent to the formulation of the instant claims so as it is useful as a cleaning formulation in view of the guidance from WO 97/31889, which teaches cationic ester surfactants are suitable for incorporating in cleaning formulations (Abstract; page 2, 5th paragraph; pages 3-6; pages 13-14 and 37).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17196856  in view of WO 97/31889.
This is a provisional nonstatutory double patenting rejection.
Claims 1-6, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17196874 (reference application) in view of US 6,589,913. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in copending application ‘874 significantly overlap with the subject matter of the instant claims i.e., a formulation containing 
    PNG
    media_image2.png
    80
    419
    media_image2.png
    Greyscale

It would have been obvious include pesticide, fungicide or herbicide to the formulation of the instant claims so as it is useful as an agricultural formulation in view of the guidance from US 6,589,913 which teaches cationic ester surfactants are suitable for incorporating in agricultural formulations (columns 1-3; claims 1-28).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17196874  in view of US 6,589,913.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17196886 (reference application) in view of US 2016/0022557. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in copending application ‘886 significantly overlap with the subject matter of the instant claims i.e., a formulation containing 
    PNG
    media_image2.png
    80
    419
    media_image2.png
    Greyscale

It would have been obvious to formulate the formulation of the instant claims into personal care formulations such as shampoo, hair conditioner, cleanser and toothpaste in view of the guidance from US 2016/0022557 which teaches cationic ester surfactants are suitable for incorporating in personal care formulations such as shampoo, hair conditioner, cleanser and toothpaste ([0076], [0089]-[0090], [0188]-[0189], [0300]-[0314] and [0353]-[0357]).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17196886  in view of US 2016/0022557.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17196893 (reference application) in view of US 2006/0205609. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in copending application ‘893 significantly overlap with the subject matter of the instant claims i.e., a formulation containing 
    PNG
    media_image2.png
    80
    419
    media_image2.png
    Greyscale

It would have been obvious to formulate the formulation of the instant claims into  a formulation that can be used for the recovery of hydrocarbons in view of the guidance from US 2006/0205609 which teaches cationic ester surfactants are suitable for incorporating in treatment fluids that is used for recovery of hydrocarbons (Abstract; [0003]-[0005], [0033]-[0038] and [0043]).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17196893 in view of US 2006/0205609.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17196994 (reference application) in view of US 2006/0016785. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in copending application ‘994 significantly overlap with the subject matter of the instant claims i.e., a formulation containing 
    PNG
    media_image2.png
    80
    419
    media_image2.png
    Greyscale

It would have been obvious to formulate the formulation of the instant claims into  a formulation that can be used for in removing residues such as photoresist and etching residue in view of the guidance from of US 2006/0016785 which teaches cationic ester surfactants are suitable for incorporating compositions used form removing photoresist and etching residue (Abstract; [0007]-[0032]).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17196994 in view of US 2006/0016785.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17196998 (reference application) in view of WO 2000/032559. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in copending application ‘998 significantly overlap with the subject matter of the instant claims i.e., a formulation containing 
    PNG
    media_image2.png
    80
    419
    media_image2.png
    Greyscale

It would have been obvious to formulate the formulation of the instant claims into  a pharmaceutical formulation in solid or liquid form in view of the guidance from of WO 2000/032559 which teaches cationic ester surfactants are suitable for incorporating pharmaceutical formulations such as tablet, powder, capsule, paste, lotion, ointment, and emulsion (Abstract; pages 1-9).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17196998 in view of WO 2000/032559.
This is a provisional nonstatutory double patenting rejection.

Claims 1-6, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17197003 (reference application) in view of US 2006/0128831. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in copending application ‘003 significantly overlap with the subject matter of the instant claims i.e., a formulation containing 
    PNG
    media_image2.png
    80
    419
    media_image2.png
    Greyscale

It would have been obvious to formulate the formulation of the instant claims into  a formulation useful in inks, paints and adhesives applications of the guidance from of US 2006/0128831 which teaches cationic ester surfactants are suitable for incorporating in formulations of inks, paints and adhesives (Abstract; [0001], [0008]-[0096]).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17197003 in view of US 2006/0128831.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613